Case 3:20-cv-01676-BRM-TJB Document 12 Filed 08/03/20 Page 1 of 1 PageID: 51

                                                                   CHIESA SHAHINIAN & GIANTOMASI PC

                                                                                     ONE BOLAND DRIVE
                                                                                  WEST ORANGE, NJ 07052




                                                                                CATHERINE P. WELLS
                                                                                   cwells@csglaw.com
                                                                                     (O) 973.530.2051
                                                                                      (F) 973.530.2251


                                            August 3, 2020



Via E-Filing

Hon. Tonianne J. Bongiovanni, U.S.M.J.
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building
& U.S. Courthouse
402 East State Street
Trenton, NJ 08608

         RE:   Stamos v. AOP Operating Co., LLP, et. al.
               Docket No. 3:20-cv-01676

Dear Magistrate Judge Bongiovanni:

          This firm represents the defendants AoP Operating Company, LLC, Jonathan Sobel and
Joseph Solano (collectively the “Defendants”) in the above-referenced matter. I write with the
consent of David Deratzian, Esq., counsel for plaintiff, and together we submit this joint status update
at the request of the Court.

           To date, the parties have exchanged and responded to initial document requests and
interrogatories. Not surprisingly, both parties have identified deficiencies in the adverse party’s
responses. We have agreed that we will respond to these alleged discovery deficiencies by August
31.

         We believe that, at that time, we will be in a better position to provide Your Honor with an
update as to next steps.

                                              Respectfully submitted,

                                              /s/ Catherine P. Wells

                                              CATHERINE P. WELLS
                                              Member

CPW:lr




          NEW JERSEY                                                          NEW YORK

                                                                                         4850-5027-1430.v1
